t c memo united_states tax_court gary a wolens petitioner v commissioner of internal revenue respondent docket no filed date anson h asbury for petitioner ashley y smith for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined that petitioner had a deficiency of dollar_figure for the tax_year all section references are to the internal_revenue_code in effect for the year s in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all monetary amounts are rounded to the nearest dollar findings_of_fact the stipulated facts are so found petitioner resided in the united kingdom when the petition was timely filed petitioner married his now ex-wife in in new york and they moved to the united kingdom about a month after they were married they have four children all of whom are now adults petitioner and his ex-wife were divorced on date pursuant to a divorce order issued under english law paragraph ii of the divorce order states that petitioner agrees to co-operate with including making himself available for any necessary medical examination the obtaining by petitioner’s ex-wife of life_insurance on his life sufficient to secure the payments due to petitioner’s ex-wife under sec_5 c-5 e in the event of his death sec_1 through of the divorce order address the potential sale of the marital home and the division of the proceeds of that sale sec_4 of the divorce order divides certain items of personal_property between petitioner and his ex-wife sec_5 orders petitioner is to pay the following lump sum payments to petitioner’s ex-wife the order in the record is not the divorce order but the order for financial provision issued by the english court we nonetheless will adopt the parties’ label of divorce order a big_number by february b big_number upon the payment_date c big_number by april d big_number by april e big_number by april section of the divorce order states that petitioner must transfer certain retirement accounts to his ex-wife along with half of their frequent flier miles section of the divorce order states save as aforesaid all of the claims of petitioner’s ex-wife against petitioner and of petitioner against petitioner’s ex-wife for any sort of provision in respect of this marriage shall stand dismissed and neither would be entitled to apply for an order under the inheritance provision for family and dependents act even if by the date of their death the other party had become domiciled in england or wales neither being so domiciled at present petitioner made the payments as required by the divorce order only the final payment of big_number or dollar_figure is at issue petitioner timely filed his form_1040 u s individual_income_tax_return for the tax_year and claimed an alimony paid deduction of dollar_figure for the big_number he paid to his ex-wife in pursuant to the divorce order the notice the payment_date is defined as the date on which petitioner sold the marital home to a third party or on which he purchased his ex-wife’s interest in the marital home in lieu of selling it to a third party of deficiency denied petitioner’s alimony paid deduction for the tax_year resulting in a deficiency in income_tax of dollar_figure the only issue for decision is whether petitioner’s payment constituted alimony under sec_71 i burden_of_proof opinion ordinarily the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 the taxpayer thus must prove his entitlement to any deductions claimed see 503_us_79 292_us_435 ii alimony paid deduction amounts paid as alimony are included in the gross_income of the payee spouse under sec_71 and are deductible to the payor spouse under sec_215 alimony is defined in sec_71 as any payment in cash that meets four requirements the parties agree that the first three elements of the sec_71 definition of alimony payments have been met they contest only whether the lump-sum payments satisfy sec_71 that there is no liability to make such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 is central to congress’s intended distinction between support and property_settlements 102_f3d_842 6th cir aff’g tcmemo_1995_183 thus we must determine whether petitioner’s obligation to make the lump-sum payments would have continued after the death of his ex-wife to answer this question we first look to the divorce order to determine whether a postdeath obligation exists rood v commissioner tcmemo_2012_ if the divorce order is silent the payments may meet the requirement of sec_71 if they terminate upon the payee’s death by operation of state law 541_f3d_973 9th cir aff’g tcmemo_2006_105 hoover v commissioner f 3d pincite however a federal court will not engage in complex subjective inquiries under state law hoover v commissioner f 3d pincite if state law is ambiguous as to whether payments terminate upon the payee’s death the court will read the divorce instrument and make its own determination based on the language of the document id pincite a governing state law the parties agree that the divorce order is silent as to the existence of a postdeath obligation therefore we must determine whether a postdeath obligation existed under state law the parties dispute which state law governs petitioner contends that it is the law of the marital domicile--new york law whereas respondent contends that it is the law of the jurisdiction that issued the divorce decree--english law petitioner bases his argument in our caselaw holding that the determination of marital status must be made according to the law of the marital domicile see 74_tc_989 remanded 668_f2d_1382 4th cir 70_tc_361 aff’d 601_f2d_599 7th cir 47_tc_415 38_tc_93 19_tc_1049 aff’d 208_f2d_796 4th cir because petitioner and his ex-wife were married in new york petitioner argues that it is the state of marital domicile petitioner also argues that he and his ex-wife remained domiciled in new york and not the united kingdom although the parties dispute domicile neither party is challenging the validity of the divorce we therefore conclude that the law of the marital domicile is not the law that we must interpret sec_71 requires us to interpret the divorce order see rood v commissioner slip op pincite the divorce order was issued under english law as petitioner acknowledged we therefore will apply english law to determine the rights and obligations created by the english court’s order 407_f3d_186 3d cir applying new jersey law to conclude that a support order issued pendente lite in a new jersey divorce proceeding does not survive the death of the payee aff’g tcmemo_2003_163 see also 293_f3d_1208 10th cir applying colorado law to payments made pursuant to a divorce made under colorado law aff’g miller v commissioner tcmemo_1999_273 hoover v commissioner f 3d pincite applying ohio law to payments made pursuant to a divorce made under ohio law muniz v commissioner tcmemo_2015_125 applying florida law to payments made pursuant to a divorce under florida law aff’d 661_fedappx_1027 11th cir petitioner asserts that he has provided complete and conclusive documentation and credible testimony to shift the burden_of_proof under sec_7491 with respect to his domicile a taxpayer can shift the burden_of_proof under sec_7491 with respect to an issue of fact relating to liability for tax under subtitle a or b sec_7491 to do so the taxpayer must introduce credible_evidence with respect to that issue id because we do not decide this issue petitioner’s assertion is moot we also note that we resolve this case on a question of law rather than a question of fact hampers v commissioner tcmemo_2015_27 applying new hampshire law to payments made pursuant to a divorce under new hampshire law leventhal v commissioner tcmemo_2000_92 applying new york law to a separation agreement made pursuant to a divorce under new york law human v commissioner tcmemo_1998_106 applying georgia law to payments made pursuant to a divorce under georgia law we also reject petitioner’s contention that the state law referred to in our analysis of sec_71 means the law of one of the fifty states we previously applied the law of a foreign_country in determining the taxability of rights created by a divorce decree granted under the laws of that country in 44_bta_1142 we applied latvian law in determining whether trust income paid to the taxpayer’s ex-wife discharged a legal_obligation for the taxpayer to provide support for his ex-wife under a latvian divorce decree in 17_tc_344 we applied german law in determining whether payments made pursuant to a german annulment were alimony because the divorce order was issued under english law we must determine whether petitioner’s obligation to make the payment would have terminated upon the death of petitioner’s ex-wife under english law b english law on divorce payments the matrimonial causes act act governs divorce orders separation agreements and related orders for financial provisions in england and wales sec_21 of the act defines financial provision as a provision available under sec_23 below for the purpose of adjusting the financial position of the parties to a marriage in connection with proceedings for divorce nullity of marriage or judicial separation matrimonial causes act c sec_21 eng sec_23 of the act provides that the financial provision can take the form of periodical payments secured periodical payments or a lump-sum payment to the other spouse a court also can direct more than one type of payment id sec_23 of the act provides that a lump-sum payment can be made in installments a court also has the power to amend financial provision orders for periodical payments secured periodical payments or a lump sum made in installments id sec_31 the divorce order at issue here is an order for financial provision and the payment at issue is a lump sum made in installments the act expressly provides that periodical payments and secured periodical payments terminate upon the death of either party to the marriage and upon the remarriage of the payee spouse id sec_28 however the act is silent as to whether lump-sum payments terminate upon the death of a party see id in construing acts of parliament english courts will presume that the draftsman will use language in such a way that its meaning represents what parliament means to say maunsell v olins ac hl eng therefore we conclude that the omission of lump-sum payments from sec_28 of the act--providing for termination of payments on the death or remarriage--was intended our conclusion is supported by english caselaw which distinguishes between periodical payments and a lump-sum payment of its nature a lump sum payment is once and for all a lump sum payment represents to that extent the financial closure of a failed marriage it draws a line under the past periodical payments represent the opposite future earnings and future payments lie in the future they are a continuing financial tie between the parties miller v miller mcfarlane ac hl eng cases involving a barder event also confirm our conclusion in barder v caluori ac hl eng rev’d sub nom barder v barder wlr eng the house of lords decided to hear an appeal of an order for financial provision even though the period for appeal had lapsed after the husband’s ex-wife killed their children and committed suicide only weeks after the order was handed down id the house of lords ruled that an untimely appeal would be allowed only if four conditions were met relating to the timing of a subsequent event prejudice and the likelihood of success id in so ruling the house of lords observed that absent appeal i t was common ground that the wife’s mother as her personal representative was entitled to enforce the order against her husband id that is the order was recognized to be enforceable after the death of the wife in the absence of a successful appeal a later english court also interpreted a lump-sum payment made in installments as continuing after the death of the payee in the absence of a successful appeal under barder v caluori in richardson v richardson ewca civ eng in that case the husband requested leave to make an untimely appeal of an order for financial provision in the form of a lump-sum payment made in installments id the request was based on two grounds first his wife died of a heart attack a little more than a month after the order became final at which point the husband had paid only half of the required installments id second the business that the husband owned was facing a potential liability after a child was injured on the business’ property id the court declined to amend the order on the basis of the wife’s death i t is not enough to show that one of the parties died unexpectedly very shortly after the hearing what has to be shown is that the death ‘invalidate s the basis or fundamental assumption upon which the order was made ’ id quoting barder v caluori we conclude that petitioner’s obligation to make the payment would not have terminated by operation of english law at the death of his ex-wife because we conclude that english law is not ambiguous we need not review the divorce order to determine whether petitioner’s obligation to make the payment would have terminated at his ex-wife’s death even if we were to conclude that english law is ambiguous we find nothing in the divorce order that indicates that the payments would be terminated on the death of petitioner’s ex-wife contrary to petitioner’s argument section of the divorce order does not indicate that the payments terminate at the death of petitioner’s ex-wife rather it limits any claims of petitioner and his ex-wife against each other to the provisions in the order which includes the lump-sum payment we also do not view petitioner’s agreement in paragraph ii of the divorce order to cooperate with his ex-wife’s obtaining life_insurance on his life to secure payments to her as indicating that payments would terminate on her death finally the lump-sum payments in sec_5 of the divorce order in the context of the remaining provisions are more readily understood as a division of the couple’s assets than as support payments sec_1 and of the divorce order all pertain to the division of property between petitioner and his ex-wife we see no indication that sec_5 of the divorce order was intended as anything else indeed the fact that the payments ceased after further suggests that they were part of the couple’s property settlement because petitioner’s payment of big_number does not satisfy the requirement in sec_71 petitioner is not entitled to an alimony paid deduction we have considered all arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
